               Case 3:20-cv-05666-RSL Document 13 Filed 11/16/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     TACOMA DIVISION

10
     WILL CO. LTD. a limited liability company
11   organized under the laws of Japan,
12                                                       Case No.: 3:20-cv-05666-RSL
                          Plaintiff,
13                  vs.                                  ORDER GRANTING PLAINTIFF’S EX
                                                         PARTE MOTION FOR LEAVE FOR
14   KAM KEUNG FUNG, aka 馮 錦 強, aka                      ALTERNATIVE SERVICE
15   FUNG KAM KEUNG, aka FUNG KAM-
     KEUNG, aka KUENG FUNG, aka KEUNG
16   KAM FUNG, aka KAM-KEUNG FUNG, aka
     KEVIN FUNG, an individual; FELLOW
17   SHINE GROUP LIMITED, a foreign company,
     and DOES 1-20, d/b/a AVGLE.COM,
18
                          Defendants.
19

20

21
           ORDER GRANTING PLAINTIFF’S EX PARTE MOTION FOR LEAVE FOR
22
                                        ALTERNATIVE SERVICE
23

24          The Court, having read all papers filed in connection with the Plaintiff’s Ex Parte Motion

25   for Leave For Alternative Service, having considered the issues raised therein, and being

26   otherwise fully advised, it is hereby found that:


     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR LEAVE FOR ALTERNATIVE SERVICE
     1
                Case 3:20-cv-05666-RSL Document 13 Filed 11/16/20 Page 2 of 5




 1          Plaintiff seeks leave to serve Defendants Kam Keung Fung and Fellow Shine
 2   Group Limited by alternative means pursuant to Fed. R. Civ. P. 4(h)(2) and Fed. R. Civ. P.
 3   4(f)(3).
 4          Federal Rule of Civil Procedure 4(h)(2) authorizes service of process on a foreign
 5   business entity in the manner prescribed by Rule 4(f) for individuals.
 6
            Federal Rule of Civil Procedure 4(f)(3) reads, in pertinent part:
 7
            (f) Serving an Individual in a Foreign Country. Unless federal law
 8          provides otherwise, an individual-other than a minor, an incompetent
            person, or a person whose waiver has been filed-may be served at a place
 9          not within any judicial district of the United States:
                (1) by an internationally agreed means of service that is reasonably
10
                calculated to give notice, such as those authorized by the Hague
11              Convention on Service Abroad of Judicial and Extra Judicial
                Documents;
12              (2) if there is no internationally agreed means, or if an international
                agreement allows but does no specify other means, by a method that is
13              reasonably calculated to give notice:
14
                  (A) as prescribed by the foreign country’s law for service in that
15               country in an action in its courts of general jurisdiction;

16                (B) as the foreign authority directs in response to a letter rogatory or
                 letter of request; or
17

18                (C) unless prohibited by the foreign county’s law, by;

19                       (i) delivering a copy of the summons and of the complaint to the
                       individual personally; or
20
                        (ii) using any form of mail that the clerk addresses and sends
21
                       to the individual personally; or
22
                  (3) by other means not prohibited by international agreement, as the
23                court orders. Fed. R. Civ. P. 4(f)(3).

24

25

26


     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR LEAVE FOR ALTERNATIVE SERVICE
     2
              Case 3:20-cv-05666-RSL Document 13 Filed 11/16/20 Page 3 of 5




 1          Plaintiff seeks an order permitting service under Federal Rule of Civil Procedure
 2   4(f)(3), which must be (1) directed by the court, and (2) not prohibited by international
 3   agreement. Rio Properties, Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002).
 4          In reviewing Rule 4(f)(3), the Ninth Circuit found that “[n]o other limitations are
 5   evident from the text.” Id. Rule 4(f) does not “create a hierarchy of preferred methods of
 6   service of process” and, “court -directed service under Rule 4(f)(3) is as favored as service
 7   available under Rule 4(f)(1) or 4(f)(2).” Id., 284 F.3d at 1015. Under Rule 4(f)(3), a
 8   method of service must comport with constitutional notions of due process and must not
 9   violate any international agreement. Id., 284 F.3d at 1015, 1016. A method of service
10   comports with due process if it is “reasonably calculated, under all the circumstances, to
11   apprise interested parties of the pendency of the action and afford them an opportunity to
12   present their objections.” Id. at 1016, 1017 (quoting Mullane v. Cent. Hanover Bank &
13   Trust, 339 U.S. 306, 314 (1950)).
14          “[T]rial courts have authorized a wide variety of alternative methods of service
15   including publication, ordinary mail, mail to the defendant’s last known address,
16   delivery to the defendant’s attorney, telex, and most recently, email.” Id. at 1016.
17   However, in effectuating service of process under Fed. R. Civ. P. 4(f) (3), a plaintiff must
18   obtain prior court approval for the alternative method of service. Brockmeyer v. May, 383
19   F.3d 798, 806 (9th Cir. 2004).
20          Plaintiff brings a copyright infringement action against Kam Keung Fung and
21   Fellow Shine Group Limited seeking redress for Defendants’ misappropriation of
22   Plaintiff’s copyrighted works. In an attempt to determine the location of the owners and
23   operators of the web sites, Plaintiff conducted early discovery, serving subpoenas on
24   known vendors providing services for the web sites. Plaintiff discovered that these vendor
25
     accounts are in the name and/or control of Kam Keung Fung and Fellow Shine Group
26


     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR LEAVE FOR ALTERNATIVE SERVICE
     3
                Case 3:20-cv-05666-RSL Document 13 Filed 11/16/20 Page 4 of 5




 1   Limited. For each defendant, either only partial addresses were provided to vendors or
 2   addresses which are clearly unrelated to the defendants were provided. Valid email address
 3   were located for each defendant. Thus, Plaintiff has email addresses for each Defendant, but
 4   has not obtained a valid physical addresses despite diligent efforts to find one.
 5            In the absence of a valid address, Plaintiff cannot personally serve Defendants. In
 6   view of the difficulties surrounding personal service without the ability to determine an
 7   actual physical address, Plaintiff seeks an order permitting service on Defendants by email
 8   and has obtained email addresses for them. Plaintiff asserts that service through email
 9   comports with due process because it is reasonably calculated to inform Defendants of the
10   impending action, and under the circumstances here, it is the only means of providing notice
11   to Defendants.
12            In Rio Properties, the Ninth Circuit found that email was “the method most likely
13   to reach” a defendant who operated a website from Costa Rica with no discoverable street
14   address in either the United States or Costa Rica, and who only provided an email address
15   as a contact. 284 F.3d at 1017-118. Like Rio Properties, Plaintiff argues Defendant are
16   located in Russia, Columbia, Poland or Belize and have a business that is conducted through
17   the internet. Furthermore, through its investigation, Plaintiff has been unable to determine a
18   physical address for Defendants and is, thus, unable to serve Defendants by any other
19   means.
20            Plaintiff also contends there is no authority that expressly provides or implies that
21   email service is prohibited by international agreement, or otherwise, in China, England, or
22   the British Virgin Islands. Additionally, the decision in Rio Properties and other cases
23   from district courts nationwide support the proposition that service by email is not
24   generally prohibited by international agreement. Bullex v. Yoo, 2011 U.S. Dist. LEXIS
25
     35628 (D. Utah Apr. 1, 2011) (finding email service appropriate upon defendant of
26


     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR LEAVE FOR ALTERNATIVE SERVICE
     4
              Case 3:20-cv-05666-RSL Document 13 Filed 11/16/20 Page 5 of 5




 1   unknown location in South Korea); Bank Julius Baer & Co. Ltd v. Wikileaks, 2008 WL
 2   413737, at * 2 (N.D. Cal. 2008) (finding plaintiff had successfully demonstrated that service
 3   through email was not prohibited by an international agreement); Williams-Sonoma Inc. v.
 4   Friendfinder Inc., 2007 1140639, at 2 (N.D. Cal. 2007) (concluding that there was no
 5   showing that service by email was prohibited by an international agreement).
 6          The Court agrees and finds that service of Defendants Kam Keung Fung and
 7   Fellow Shine Group Limited through email is appropriate and that it comports with due
 8   process. Plaintiff has demonstrated that it has been unable to obtain a physical address for
 9   Defendants Kam Keung Fung and Fellow Shine Group Limited. Additionally, Plaintiff
10   has shown that because Defendants conduct business through the internet, service
11   through email will give Defendants sufficient notice and opportunity to respond. The
12   Court also finds that issuing an order allowing service via email would not be prohibited
13   by international agreement.
14          In accordance with the foregoing, IT IS ORDERED that Plaintiff’s Ex Parte Motion
15   for Alternate Service on Defendants Kam Keung Fung and Fellow Shine Group Limited
16   is GRANTED and that these Defendants may be served at:
17                 Defendant Kam Keung Fung to kfung@awesapp.com; and
18                 Defendant Fellow Shine Group Limited to email avkujira@gmail.com;
19

20          Service is valid upon transmission of an email to the Defendants.
21          Dated this 16th day of November, 2020.
22

23
                                                 Honorable Robert S. Lasnik
24                                               United States District Court Judge

25

26


     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR LEAVE FOR ALTERNATIVE SERVICE
     5
